902 F.2d 33
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter MOLENKAMP, Plaintiff-Appellant,v.Robert BROWN, Jr., Director;  Sue Thomas, AccountingManager, Defendants-Appellees.
No. 89-2378.
United States Court of Appeals, Sixth Circuit.
May 9, 1990.

1
Before RALPH B. GUY Jr. and RYAN, Circuit Judges, and ENGEL Senior Circuit Judge.

ORDER

2
Walter Molenkamp, a pro se Michigan state prisoner, moves for default judgment on appeal from the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Molenkamp sued the Director of the Michigan Department of Corrections and the accounting manager of the Ionia Temporary Facility for injunctive relief, alleging that the accounting manager was frustrating his attempts to receive statements of his prison account necessary to apply for in forma pauperis status, thereby denying him access to the courts.  The district court dismissed the case sua sponte as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The court held that Molenkamp failed to allege prejudice to any currently pending litigation.   See Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


4
Upon consideration, we conclude that this case was properly dismissed, as it lacked any arguable basis in fact or law.   See Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  Moreover, Molenkamp's request for injunctive relief was mooted by his transfer from the Ionia Temporary Facility.   See Goar v. Civiletti, 688 F.2d 27, 29 (6th Cir.1982).


5
Accordingly, the motion for default judgment is denied and the district court's order affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.